Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 11/15/2021. 
Claims 1-22 and 24-26 are currently pending, and 11-15 and 25 are withdrawn.
The rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 and over De Beijer et al. (US 5,440,899) are withdrawn in view of the above amendment. 
The rejection of claims 1-10, 16-22, 24, and 26 under 35 U.S.C. 103 as being unpatentable over Cuypers et al. (US 2015/0344763) as previously set forth in the Non-Final Office action mailed 05/14/2021 is maintained, and is herein supplemented to reflect the changes in claim scope made by Applicant’s present claim amendments to claim 1:
Regarding the amendment to claim 1 reciting the hygroscopic salt and the base are different compounds, Cuypers et al. meets this newly added limitation for the reasons already of record.  The ground(s) of rejection of record over Cuypers et al. meets this limitation since the rejection already states providing a mixture of salts, i.e., different compounds, to obtain a composite material suitable for heat storage purposes.  See pages 11-12 of the Non-Final Office action mailed 05/14/2021.
Regarding the amendment to claim 1 reciting the base is reactive with the gas to suppress formation of the gas, note that this limitation is extended little patentable weight since it is an optional limitation or an optional intended effect of the composition by way of further describing another optional functional limitation in the claim.  The antecedent basis for the gas is in the recitation of “a hygroscopic salt that can produce a gas by reacting with an acid,” meaning the hygroscopic salt is optionally able to produce a gas from a reaction with an acid.  The salt composition of the claim does not explicitly require the acid nor the resultant gas as a component therein and merely requires a base and hygroscopic salt.  Since the gas is not part of the salt composition, its functionality with the base component is also optional.  Claim scope is not limited by claim language that suggests or makes optional but does not require structure or steps to be performed.  See MPEP 2111.02 and 2111.04, I.
 The rejection of claims 1-10, 16-22, 24, and 26 on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 15, 16 and 18 of U.S. Patent No. 10,266,679 in view of its earlier published PGPub (US 2015/0344763) as previously set forth in the Office action mailed 09/11/2019 is maintained for substantially the same reasons as described above with regard to the 103 rejection over Cuypers et al.  Note that, in US 10,266,679, claim 1 recites the thermochemical material “comprises at least one salt,” and claim 4 recites the thermochemical material is selected from “combinations thereof” of various materials, which, in addition to the reasons of record, read on the newly claimed hygroscopic salt and base being different compounds.  
Response to Arguments
Applicant's arguments and 132 Declaration filed 11/15/2021 have been fully considered but they are not persuasive to overcome the 103 rejection Cuypers et al. (US 2015/0344763).
Applicant argues (pages 8-11 of the present response) Cuypers et al. fails to teach or suggest the claimed limitation that the hygroscopic salt and base are present in a weight ratio of less than 2:1 and that the base is reactive with a gas produced by a reaction between the hygroscopic salt with an acid to suppress the formation of the gas.  Applicant argues it was found the addition of a base to the hygroscopic salt beneficially suppresses gas formation from a reaction of the hygroscopic salt with water and a person of ordinary skill in the art reading Cuypers et al. would not have been aware of the need to limit such gas formation let alone this objective could be beneficial to improve the storage capacity of a thermochemical energy storage device, and would have rather discovered an optimum ratio for improved stability and cyclability not for suppressing a gas forming reaction.  Applicant also argues Cuypers et al. discloses an extensive list of materials with no particular weight ratio of a hygroscopic salt and base nor any particular preference for a base.  These arguments have been carefully considered but are considered not persuasive for the reasons of record and because the newly added limitation as to the base is reactive with the gas and suppresses formation of the gas is extended little patentable weight (described above).  Claim scope is not limited by claim language that suggests or makes optional but does not require structure or steps to be performed.  Furthermore, although Cuypers et al. fails to explicitly teach a specific weight ratio of hygroscopic salt to base, e.g., less than 2:1, less than 5:1, or in the range of 5:1 to 25:1, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the ranges of claimed ratios by varying and adjusting the relative amount of components therein since Cuypers et al. teaches providing mixtures ("combinations") of various salts, including alkali/alkaline earth metal hydroxides, i.e., a base, and alkali/alkaline earth metal chlorides, sulfides and sulfates, i.e., hygroscopic salts, (para. 0019) in order to obtain a composite material for heat storage purposes having optimal properties and/or performance.
In response to Applicant's argument that a person of ordinary skill in the art reading Cuypers et al. would have rather discovered an optimum ratio for improved stability and cyclability, not for suppressing a gas forming reaction, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Cuypers et al. still teaches providing mixtures ("combinations") of various salts, including alkali/alkaline earth metal hydroxides, i.e., a base, and alkali/alkaline earth metal chlorides, sulfides and sulfates, i.e., hygroscopic salts, (para. 0019), which a person of ordinary skill in the art would be motivated to further explore, such as varying and adjusting the relative amount of components therein, in order to obtain a composite material for heat storage purposes having optimal properties and/or performance.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s arguments and declaration are focused on merely hydroxides as the base.  However, it has been previously stated (pages 16-17 of the Non-Final Office action mailed 05/14/2021) the claimed base is not merely a hydroxide as implied in Applicant’s present and previous arguments and there is actually significant overlap of the claimed hygroscopic salt and base components with the TCM materials taught by Cuypers et al..  Note that para. 0019 of Cuypers et al. has hydroxide, carbonate, bicarbonate, and sulfate in common with instant claim 5 as base species.
In response to Applicant’s allegation the claimed invention contains an unexpected finding that the inclusion of a minor amount of a base in a hygroscopic salt suppresses an adverse reaction between a hygroscopic salt and an acid, the Office reiterates the recited hygroscopic salt, base, and weight ratios thereof, are not deemed patentable over the reference of record since they are not commensurate in scope with the probative value of data in the examples.  The comparative showing demonstrates a few examples of Na2S-based salts and NaOH base in specific amounts thereof, whereas the instant claims are not limited to any particular hygroscopic salts and bases except for hygroscopic salts with broad (optional) capability of producing gas by reacting with acid in a broad "less than 2:1" ratio.  See In re Clemens, 206 USPQ 289 (CCPA 1980) and In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Paragraphs 10-18 of the 132 Declaration of Dr. Cuypers containing the testimony as to the alleged nonobviousness of the claims over the reference are generally based on the “opinion” of Dr. Cuypers and are thus insufficient to overcome the rejection(s) of record and entitled to little weight primarily for that reason.  See MPEP 716.01(c), III.
Paragraph 10 of the declaration alleges the reference does not describe hydroxides can be present as a base, does not describe hydroxides can be added as a base to a hygroscopic salt, and does not describe any gas that may be produced by a reaction of hygroscopic salt with water.  The arguments to the hydroxide are not persuasive because the prior need not indicate the intended use of a component in order to meet the claims, and a hydroxide is by definition a base and therefore reads on the claimed base.  The arguments to the lack of a gas are not persuasive because this merely refers to an optional functional limitation of the hygroscopic salt that the hygroscopic salt is optionally able to produce a gas from a reaction with an acid.  The salt composition of the claim does not explicitly require the acid nor the resultant gas as a component therein and merely requires a base and hygroscopic salt.  In further response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a reaction with water) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Paragraphs 12-15 of the declaration allege a person of ordinary skill in the art would not consider hydroxides or mixtures of salts of particular preference or incentivized since hydroxides are only mentioned twice in the reference and none of the examples provide mixtures akin to the disclosed “combination thereof” of salts embodiment.  These arguments are not persuasive because: disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments; and the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned, and they are part of the literature of the art, relevant for all they contain.  See MPEP 2123.
Paragraph 16 of the declaration alleges a person skilled in the art would not simply extrapolate the metal ions in the exemplary TCM species in para. 0019 of the reference as being applicable to the more general list of anions in the first sentence of para. 0019.  This argument is not persuasive because it is saying a person of ordinary skill in the art would unreasonably interpret each sentence of para. 0019 in a vacuum.  It is a very reasonable position that a person of ordinary skill in the art would extrapolate the exemplary alkali metal and alkaline earth metals stated in the third sentence of para. 0019 as suitable cations for any of the more broad “chloride, bromide, iodide, sulfide, sulfate, carbonate, bicarbonate, phosphate, hydroxide, hydrate thereof and combinations thereof” TCMs stated in the first sentence of para. 0019. in order to successfully practice the broader teachings of the reference.  
As to Applicant’s arguments on pages 11-13 of the present response and paragraph 18 of the declaration regarding the enablement requirements of 35 U.S.C. 112(a) being met in view of the comment in the recently held interview that the claims are not commensurate in scope with the data of record in the specification, the comment during the interview was with regard to Applicant’s allegation of unexpected results of the claimed composition, not enablement.  The Office’s position is that the claims are not commensurate in scope with the probative value of data in the examples to rebut the 35 U.S.C. 103 obviousness rejection over Cuypers et al. 
The ODP rejection of claims 1-10, 16-22, 24, and 26 over claims 1, 4, 8, 15, 16, and 18 of US 10,266,679 in view of its earlier published PGPub (US 2015/0344763) is maintained for substantially the same reasons as those with regard to Cuypers et al. described above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
January 19, 2022